DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sameer Gokhale (Reg. No. 62618) on 03/16/2021.
The application has been amended as follows: 

Please replace Claim 1 with - 1.  (Currently Amended) A decoding method for decoding an input code formed of a predetermined number of bits, the decoding method comprising:
a decoding step of decoding a variable-length code included in the input code to generate a sequence of integers;
an error decoding step of decoding an error code included in the input code, the error code being formed of a number of surplus bits obtained by subtracting a number of bits of the variable-length code from the predetermined number of bits, to generate a sequence of error values;
a gain decoding step of decoding a gain information included in the input code, to generate a gain;
an adding step of adding each sample value in the sequence of integers to each of the error values and multiplying by the gain to generate a frequency-domain sample sequence used to obtain a speech or acoustic signal,
wherein, an error code corresponding to error samples which are among error samples constituting the sequence of error values and whose corresponding integers are not 0 are decoded with priority to obtain the error values in the error decoding step, and
each of the error values is a value obtained by adding a positive or negative sign determined by one-bit information in the error code, to an absolute value of a reconstructed value in the error decoding step.

Please replace Claim 4 with - 4.  (Currently Amended) A decoder configured to decode an input code formed of a predetermined number of bits, the decoder comprising:
processing circuitry configured to
perform a decoding step of decoding a variable-length code included in the input code to generate a sequence of integers;
perform an error decoding step of decoding an error code included in the input code, the error code being formed of a number of surplus bits obtained by subtracting a number of bits of the variable-length code from the predetermined number of bits, to generate a sequence of error values;
perform a gain decoding step of decoding a gain information included in the input code, to generate a gain;
perform an adding step of adding each sample value in the sequence of integers to each of the error values and multiplying by the gain to generate a frequency-domain sample sequence used to obtain a speech or acoustic signal,
wherein, an error code corresponding to error samples which are among error samples constituting the sequence of error values and whose corresponding integers are not 0 are decoded with priority to obtain the error values in the error decoding step, and
each of the error values is a value obtained by adding a positive or negative sign determined by one-bit information in the error code, to an absolute value of a reconstructed value in the error decoding step.

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Koishida, Shirakawa, Atlas, and Moriya do not teach the limitations of the claims. Though the individual limitations may be taught by the prior art, the claims must be viewed as a combination of limitations. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0033494 A1 para [0169], where variable length decoders are used; US 2009/0210234 A1 para [0206], where remaining bits after subtracting are used to encode other signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658